Citation Nr: 1215187	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which granted service connection for coronary artery disease and assigned a noncompensable disability evaluation.  In an April 2010 rating determination, the RO increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, effective the date of the grant of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

REMAND

With regard to the Veteran's claim for a higher evaluation, the Board notes that the Veteran, in support of his claim, submitted a statement, received in February 2012, wherein he reported that he was having chest pains and numbness in his left hand.  He also stated that he was experiencing fatigue and dizziness.  In a February 2012 letter, the Veteran's spouse indicated that the Veteran's condition had worsened.  She reported that the Veteran now had dizziness and fatigue and was required to take continuous medication.  She indicated that the Veteran should be examined as an increase was warranted based upon what he was going through.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Furthermore, the Board notes that the test results obtained from the prior VA examination, performed in January 2010, are insufficient in order to properly rate the Veteran's claim.  The Board notes that the test results did not contain sufficient information to rate the Veteran's claim under the current rating criteria, specifically as it relates to metabolic equivalents (METs).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the Veteran's substantive appeal and his request for a hearing before a Veterans Law Judge at the Central Office in Washington, DC, the Board notes that additional statements received from the Veteran and his representative have indicated that the matter should be decided based upon the evidence of record, with no further reference to any hearing.  Moreover, the Veteran submitted several letters in support of his claim in February 2012 in conjunction with his claim, with no reference being made to any type of hearing, and his request that the letters be considered as it related to his appeal.  Based upon the above it does not appear that the Veteran still desires a hearing; however, as this matter is being remanded for further development, which is essential in order to properly rate the Veteran's claim, clarification should be made (if needed) as to whether the Veteran still desires a hearing before a Veterans Law Judge in Washington, DC.  

Simply stated, based on the record, it is Board's opinion that the Veteran does not want a hearing.  However, if this is not the case, the Veteran should so indicate, in writing, that he wants a hearing.  Unless he does so (in writing), the Board will assume that it is correct and proceed with the adjudication of this case without a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected coronary artery disease.  All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the veteran's METs (metabolic equivalents).  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should note whether the Veteran has chronic congestive heart failure or left ventricular dysfunction with an ejection fraction, and if so, what percentage.  The examiner is also requested to indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The claims folder should be made available to the examiner.  All findings should be reported in detail and a complete rationale provided for each opinion. 

2.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


